Judgment affirmed, with costs.

Per Curiam:

“The opinion of the learned county judge very clearly shows that the appellant’s exceptions to the ruling of the Justice’s Court upon the admissibility of evidence were not well taken. In addition to the cases cited in the opinion, see Townsend v. Brundage (6 T. & C., 527; S. C., 4 Hun, 264.) The return shows that the case was submitted January 9, 1883, and that January 13, 1886, the justice rendered and entered judgment m his docket, but by mistake dated the entry January 14, 1886, and subsequently corrected the date. This was not error. The judgment is affirmed, with costs.”